IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

RAY CROSBY,

             Appellant,

 v.                                                Case No. 5D17-3015

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 13, 2018

3.850 Appeal from the Circuit Court
for Lake County,
Lawrence J. Semento, Judge.

Ray Crosby, Lake City, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See § 934.03(2)(c), Fla. Stat. (2015).




ORFINGER, WALLIS and LAMBERT, JJ., concur.